Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 1 of 47

 

DEFENDANT - SMF
EXHIBIT 2

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 2 of 47

Commonwealth of Pennsylvania
GOVERNOR'S OFFICE

EXECUTIVE ORDER

Number.
2002-4

 

Subject
Prohibition of Sexual Harassment in the Commonwealth

Dale: ; Distibution: By Bhection OF f .
- May 3, 2002 B Vf) ake = Lo
; Maxk 8. Schweiker, Governor

WHEREAS, sexual harassment i is a form of discrimination that undermines the integrity of the employment
relationship and/or service delivery; and

 

 

 

 

 

WHERBAS, the Commonwealth of Pennsylvania, Pennsylvania's largest employer; ‘Has an obligation to asser-
tively address sexual harassment issues in the workplace; and

stances: and

WHERBAS, this Adiministration is commitied to providing a work environment where employees, applicants
for employment, or individuals receiving services from the Commonwealth shall not be

subjected to sexual harassment; aud

WHEREAS, _ to prevent soxual harassment in the workplace, all managers, supervisors, and employees must
be made aware of the Commonwealth's sexnal harassment policy, the steps to take when con-
cems arise, and our commitment to address instances of sexual hatassinent aggressively and

equitably.

NOW, THEREFORR, I, Mark S. Schweiker, Governor of the Commonwealth of Pennsylvania, by

virtue of the authority vested in me by the Constitution of the Commonwealth of Pennsylvania and other laws, do
hereby adopt and reaffirm the Commonwealth's sexual harassment policy as follows:

1. No department, board, commission,-or other agency under my jurisdiction shall tolerate sexual
harassment by any Commonwealth employee against any other employee, applicant for employment, or client or
other person receiving services from or conducting business with the Commonwealth. Sexual harassment in
Commonwealth work settings is strictly forbidden. Further, no department, board, commission, or other agency
under my jurisdiction shall tolerate acts of sexual harassment by persons not employed by the Commonwealth
Within Commonwealth offices or upon employees of the Commonvwealth in the performance of their duties. Sexual
harassment is a violation of federal and state law. Therefore, all federal and state laws relating fo sexual

harassment and/or sex discrimination will be enforced.

2. Sexual harassment includes unwelcome sexual advances, requests for sexual favors, and/or-other
verbal, visual, or physical conduct of a sexual nature where:

a. submission to or rejection of such conduct is made either explicitly or implicitly a tenm or
condition of an individual's employment; or

 

 

 
 

a"

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 3 of 47

b. submission fo or rejection of such conduct by an individual is used as a basis for employment
decisions affecting such individuals; or °

¢«, éuch conduct has the purpose or effect of unreasonably interfering with an individual's work
performance or creating an intimidating, hostile, or offensive working environment.

Prohibited sexual harassment may include actions by members of the opposite sex of an employee as
well as members of an employee's own sex. Prohibited sexual harassment may include actions which are overtly
sexual or facially neutral if such actions constitute gender-based discrimination.

3, Any Commonwealth employee who engages in or knowingly. condones sexual harassment related to
Commonwealth employment shall be subject to disciplinary action, up to and including dismissal.

4. Retaliation in any form against an employee, applicant for eniployment, client, or person conduct-
ing business with or receiving services from the Commonwealth who excercises his or her right to make a good
faith complaint under this policy or who cooperates in an investigation of any complaint is strictly prohibited, and
will itself be cause for appropriate disciplinary action.

5, All Commonwealth employees will be educated in sexual harassment issues. Education may consist ©

of written materials, formal training, educational videos, orientation sessions, workplace discussions, and/or
: : : + onli 4 .

 

     

  

6. Agency heads shall create a workplace environment which encourages discussion of sexual harass-
ment issues, where employees are educated and sensitized to sexual harassment, and where individuals with
sexual harassment questions or complaints are provided with a response which is clear, impartial, and timely.

. 4. Tho Secretary of Administration shall require each agency to have an effective complaint mechanism,
which ensures that an employee does not have to complain to the alleged harasser and which provides for prompt
and effective investigation of complaints. The Secretary of Administration shall also have the authority to issue
Management Directives and establish rules necessary to carry out the mandates of this Executive Order.

8, The Office of Administration, Bureau of Equal Employment Opportunity, shall provide appropriate
oversight and resolution of such complaints.

9, This Executive Order and Management Directive 505.30, Prohibition of Sexual Harassment in Com-
monwealth Work Settings, constitute the Commonwealth's sexual harassment policy. .

10. Cooperation by State Agencies. Ali Commonwealth departments, boards, commissions, and.other
agencies under my jurisdiction shall cooperate fully with the Secretary of Administration and provide such
assistance and infonnation, as needed, in the implementation of this order. ,

Il. Effective Date. This order shall take effect immediately.

12. Reseission, Executive Order 1999-3, Prohibition of Sexual Harassment in the Commonwealth.

Page 2 of 2

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 4 of 47

 

MANAGEMENT  _ 22,
DIRECTIVE

ae COMMONWEALTH OF PENNSYLVANIA
GOVERNOR'S OFFICE

Subject:
Prohibition of Sexual Harassment In Commonwealth Wark Settings

aa \ ‘
By Direction OF: CO . . Date:

June 19, 2002

 

riz Bidtenbender, Secretary of Administration

This directive provides detailed policy and pro-
cedures to fulfil! the mandate expressed in
Executive Order 2002-4, Prohibition of Sexual
Harassment in the Commonwealth, This direc-
tive requires all employees under the jurisdi
Enclosure 1, The signed copy should be given
to the employee's supervisor and is to be main-
tained in the employee's Official Personnel

   

   

     

. Folder. This amendment contains minor.

changés.

1. PURPOSE, To announce the- Common-
wealth’s policy on sexual harassment, define sexual
harassrient, and identify steps which agencies
Should take to. reduce the chances of sexual
harassment occurring. ,

2. SCOPE. This directive applies to.all depart
ments, boards, commissions, and ather agencies

under the Governor's Jurisdiction and to all -

employees of those agencies.
3. OBJECTIVES,

a. Define the Commonwealth's policy on
sexual harassment.

b. Outline reporting procedures for Violations
of policy on sexual harassment.

¢. Define the Commonwealth's policy on :

retallation regarding sexual harassment.
‘dd. Provide an acknowledgment procedure to

ensure that employees are aware of the policy on
sexual harassment.

Distribution: B

(Equal Employment Opportunity, OA, 717/783-1130)

4. POLICY,

a. Executive Order 2002-4 and this directive «.
constlitufe (he Commonwealth's sexual harassment
policy. The policy is based on federal and state
law, court decisions, and a commitment that sexual
harassment will not be tolerated in: Commonwealth
workplaces and work settings. Sexual harassment *
in the workplace Is a form of smployment discrim|-
nation.

b. It is the policy of the Commonwealth of
Pennsylvania that sexual harassment of employ-~
ees, applicants for employment, or clients of or

. individuals conducting business with or receiving

services from the Commonweaith is strictly prohib-
ited and will not be tolerated,

c. Sexual harassment is a violation of state
and federal jaw. Therefore, all federal and state
laws relating to sexual harassment or sex discrimi-
nation, or both, will be enforced. Under this policy,
all employees share responsibility for ensuring that
the workplace is free from all forms of sexual
harassment.

 

 

 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 5 of 47

d. The Commonwealth will not tolerate sexual
’ harassment by any employee against another
- employee, applicant for employment, client of or
any person conducting business with or receiving
services from the Commonwealth or any represen-
tative thereof. ,

@. Individuals not employed by the Common-
wealth will be held responsible for any acts of sexual

harassment they may commit within the Commen-

wealth work settings or upon employees of tha
‘Commonwealth while in the performance of thelr
duties,

f. Any employee who engages In or know-
ingly condones sexual harassment shall be subject
io disciplinary action, up fo and including dismissal.

g. Retallation in any form against an employee
or applicant, or against any client or other person
recelving-services-or-cenducting business.with the

 

make a complaint under this policy ar who cooper-
ates in the investigation of any such complaint is
strictly prohibited, and will itself be cause for
appropriate disciplinary action. Any employee who
believes that he or she has been the viclim of
retaliation should report his ar her concerns as
stated In Section 7.a. ,

5, DEFINITION, Sexual harassment includes
unwelcome sexual advances, requests for sexual
favors, and/or other verbal, visual, or physical con-
duct ofa sexual nature where: ,

a. submission to or rejectlon of such conduct
is made elther explicitly or implicitly a term of con-
dition of an individual's employment; or

b, submission to or rejection of such conduct
by an Individual is used’as a basis for employment
_ decisions affecting such individuals; or

¢, such conduct has the purpose or effect of
unreasonably interfering with an individual's work
performance or creating an Intimidating, hostile, or
offensive work environment. -

  

EXAMPLES

Examples of acts of sexual harassment which shai
not be tolerated include, but are not limited to the
following, particularly when they are repeated or
part of a general pattem of behavior:

Written: Unwelcome suggestive, sexually explicit,

or obscene letters; poems,. notes, or invitations.

Verbal: Derogatory, sexually explicit, or offensive
comments, epithets, slurs or jokes; Inappropriate
comments about an individual's body or sexual
activities; repeated unwelcome propositions or
repeated sexual fitations; direct or subtle pressures
or repeated unwelcome requests for dates or sexual
activities.

Physical: Impeding or blocking movements,
touching, patting, pinching, or any other unneces-
sary.or.unwanied ohysical contact,

Visual: Sexually orlanted gestures, display of
sexually suggestive or derogatory objects, pictures,
cartoons, posters, or drawings.

Prohibited sexual harassment may’ include

‘ actlons by members of the opposite sex of an

employee as well as members of an employee's
own sex. Managers and supervisors are respon-
sible for inspecting ‘their respective work areas for
materlals which might be offensive to ofhers and
for removing-all such materlals. Prohibited sexual

-harassment may include actions which are overtly

sexual or facially neutral if such conduct consti-
tutes gender-based discrimination.

No manager, supervisor, or other employee
shall threaten or suggest, elther explicitly or
implicitly, that the refusal by another employee or
applicant for employment to submit to sexual
advances In any form will adversely affect that
person's employment, performance evaluation
ratings, wages, compensation, advancement,
assigned duties, work assignments, work sched-
ules, training, or any other term or condition of
employment or career development. In addition,
offering, promising, or granting favored treatment

Page 2 of 4

   

 
a ee ¢ * * .

 
  
  

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 6 of 47

to any employee or applicant for employment as a
result of that person's engaging in or agreeing to
engage In sexual conduct, as well as seeking In
any way to make the performance of a person's Job
more difficult because of that person's refusal fo
submit to sexual advances are strictly prohibited.

~

6. RESPONSIBILITIES.

a. The Secretary of Administation shall

" require each agency fo have an effective complaint

mechanism which ensures that an employee does
not have ta complain to the alleged harasser and
which provides for prompt and effective investiga-

_ tion of complaints.

b, Agency heads shall:

(1} Support the Commonwealth's sexual

 
     
      
  

harassment policy and reinforce that support, in

ak LE oo

their-employees,. However,..ageancy
heads should not restate tie pouncy ar uirerent
words in wetten transmittals. It Is Important that
the wording used in this directive and Executive
Order 2002-4 be consistently used and applied

 

   

“among all agencies under the Governor's Jurisdic-

fion.

(2} Ensure that all employees under thelr
Jurisdiction are educated in the Commonwealth's
sexual harassment policy and in sexual harassment

_ fssues In general. Education may consist of writ

ten materials, formal training, educational videos,
orientation sessions, workplace discussions, and/
or individual counseling. Education In sexual
harassment tssues stiould be considered an ongo-
Ing effort, with additional approaches used perlodi-
cally to relnforce earlier education:

(3) Disseminate names and phone num-
bers for the agency's Equal Opportunity Manager!
Specialist or Human Resource Director or any ather
individual fo whom an employee may report allega-
tions of sexual harassment.

c. The Office of Administration, Bureau
of Equal Employment Opportunity, shall make
available resources fo supplement agency educa-
tional efforts,

 

7, PROCEDURES,

a. Reporting Violations of Policy on Sexual
Harassment. Any employee who belleves that he
or she has been the victim of sexual harass-
ment in any form, by any manager, supervisor,
coworker, customer, client, or any other person in
connection with his or her employment should bring
the problem immediately to the attention of hfs or
her supervisor or someone in the employee's
direct line of supervision. If the concem involves
the employee's direct supervisor or someone in the
employee's direct line of supervision, or If-the
employee Is uncomfortable for any reason with dis-
cussing such matters with the supervisor and/or
others in the direct line ‘of supervision, or is not
satistied after bringing the matter to such
individuals, the employee may take his or her con-
cems fo the agency Equal Opportunity Manager!
Specialist or Human Resource Director or other
ividual designated by the agency head under

    

   

We

All allegations of sexual harassment will be
investigated in a confidential manner, -Sexual
harassment complaints do not have to be in writing
before an investigation is initiated. When War-
ranted, all appropriate corrective action will be
taken, Any employee who is found, as a result of
such Investigation, to have engaged in sexual
harassment in violation of this policy Is subject to
appropriate disciplinary action, up to and including
termination of employment. A manager or.super-
visor will be subject to appropriate disciplinary
action, .up to and including termination of employ-
ment, if he or she fails to take corrective action
when itis Known, or reasonably should have been
known, that an individual in the line of supervision
of the manager or supervisor Is or was being sexu-
ally harassed.

b. Acknowledgment of Receipt of Enclo-
sure 1, Every Commonwealth employee Is to be
provided with a copy of Executive Order 2002-4
and this directive. Each employee Is asked to read
the documents and sign a copy of Enclosure 1,

- Acknowledgment of Receipt of the Commonwealth

of Pennsylvania's Sexual Harassment Policy.
Signed copies of the form contained In Enclosure 4
are to be maintained in the employee's Official Per-
sonnel Folder, (STD-301) by the agency human
resource office, The form may be photqcopied and
provided to the employee for signature,

Page 3 of 4

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 7 of 47

_¢. Dissemination, in addition to the disseml-
nation of Enclosure 1, the sexual harassment policy
contained-in Executive Order 2002-4 and this
directive should be disseminated to all employees

by:

(1) Posting the policy in conspicuous

__ places throughout the workplace.

a * * » es

(2) Placing the policy in all employee hand-
books and/or policy manuals,

{3} Distributing the policy during new -

employees orientation programs.

(4) Redistributing the pollcy each year.

(8) Execufive Order 2002-4 and this direc-
tive can be accessed on the State's Home Page,
www.state.pa.us. At the top of the screen, go

applies), Then, scroll down to the document by

the number of the document.

d. Any Commonwealth employee who
engages in or knowingly candones sexual harass-
ment related fo Commonwealth employment shall

be subject to disciplinary action, up fo and includ- -

ing dismissal.

Enclosure:

i- Acknowledgment of Raceipt of the Gom-
monwealth of Pennsylvania's Sexual
Harassment Policy

This directive supersedes Management Directive
505.30 dated May 13, 1999. Please recycle the pre-
vious version.

 

Page 4 of 4

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 8 of 47

 

DEFENDANT - SMF
EXHIBIT 3

 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 9 of 47

DEPARTMENT OF MILITARY AND VETERANS AFFAIRS
OFFICE OF THE ADJUTANT GENERAL
COMMONWEALTH OF PENNSYLVANIA
FORT INDIANTOWN GAP
ANNVILLE, PENNSYLVANIA 17003-5002
www.dmiva.state.pa.us

 

12 February 2014

PROHIBITION OF SEXUAL HARASSMENT

Sexual harassment is a form of unlawful discrimination that undermines the Integrity of the
employment relationship. Sexual harassment will not be tolerated In any Department of
Milltary and Veterans Affairs (DMVA) or Pennsylvania National Guard workplace under any

clreumstances.,

Sexual harassment Is @ violation of federal and state law and Commonwealth policy. Sexual
harassment includes unwelcome sexual advances, requests for sexual favors, and/or other
verbal, visual, or physical conduct of a sexual nature where:
_ Submission to or rejection of such conduct Is made either explicitly or implicitly a
ener AIS ARC Ar aa IRAKAALALS aroRinUMane: Ae oe oboe nan
* Submission to or rejection of such conduct by an individual is used as a basis for
employment decisions affecting such individuals; or
* Such conduct has the purpose or effect of unreasonably interfering with an
individual's work performance or creating an intimidating, hostile, or offensive
working environment. .

    

  

pe

 

All allegations of sexual harassment will be Investigated promptly. Investigations will be
conducted In as confidential a manner as possible under applicable laws and regulations.
Sexual harassment complaints do not have to be In writing before an Investigation ts
initlated. When warranted by the facts and circumstances, all appropriate corrective action
will be taken, Any employee who engages In or knowingly condones sexual harassment
related te Commonwealth employment will be subject to disciplinary actlon, up to and
including termination of employment, .

DMVA employees should report any instances of sexual harassment, Any employee who
belleves that he or she has been the victim of sexual harassment In any form, by any
manager, supervisor, co-worker, customer, client or any other person In connection with his
or her employment should bring the problem immediately to the attention of his or her
supervisor or someone In the employee's direct [Ine of supervision. If the concern involves
the employee's direct supervisor or someone In the employee's direct line of supervision, or
if the employee Is uncomfortable for any reason with discussing such matters with the ~
supervisor and/or others In the direct line of supervision, or is not satisfied after bringing
the matter to such individuals, the employee may take his or her concerns to the agency

Equal Opportunity Officer.

Lori S. Millar Is designated as the DMVA Equal Opportunity Officer to whom employees may
report any Instances of sexual harassment. Ms. Millar can be reached at 717-861-8796 or at

imillar@pa.qov

 
  

TO BE PERMANENTLY POSTED ON ALL OMVA BULLETIN BOARDS a

 

 

 

 
 

 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 10 of 47

Prohibition of Sexual Harassment ‘ : Page 2
12 February 2014 .

In addition, complaints may be filed with the following agencies:

Within 90 days of Incident: . Within 20 days of incident if employee

Department of Military and Veterans Affairs is designated as Civili Service:
Office of Administration - HR State Clvil Service Commission
Div. of Training & Equal Emp. Opportunity Strawberry Square, 4th Floor
Bldg 0-47 Fort Indiantown Gap 320 Market Street, Appeals Office
Annville, PA 17003-5002 Harrisburg, PA 17108-0569
(717) 861-8796 (717) 783-1444 ,
(717) 861-6200 Fax . (717) 787-8650 Fax
(717) 772-2685 TTD
Within 180 days of Incident: Within 200 days of Incident:
PA Human Relations Commission Equal Employment Opportunity Commission
Executlve Offices Philadeiphla District Office of Administration
333 Market St., 8th Floor , 801 Market Street, Suite 1300
Harrisburg, PA 17126-0333 . Philadelphia, PA 19107-3127
(717) 787-4410 (800) 669-4000

(717) 787-7279 TTY users only (800) 669-6820 TTY
(747).772-4340 Fax i

 

Important Commonwealth policies and procedures on prohibiting sexual harassment are
contained in Executive Order 2002-4 (Prohibitlon of Sexual Harassment In the
Commonwealth) and Management Directives 505.30 and 505.30-Rev. No. 1 (Prohibition of
Sexual Harassment in Commonwealth Work Settings). DMVA employees should review
these documents and be familiar with how to deal with sexual harassment in work settings.
Acknowledgement of Receipt of the Commonwealth of Pennsylvanla’s Sexual Harassment
Policy will be administered electronically and/or manually. ©”

Any DMVA employee who witnesses sexual harassment should immediately contact his or
her supervisor or someone in the employee’s direct line of supervision or the appropriate
designated agency Equal Opportunity Officer. Any manager or supervisor who becomes
aware of possible workplace sexual harassment must take immediate action and report it to

the Equal Opportunity Officer.

Retallation in any form against anyone who exercises his or her right to make a good faith
complaint or who cooperates In an investigation is strictly prohibited. and Is subject to
‘ diseipfinary action. °

Remember: Sexual harassment Is illegal, and it is wrong. It disrupts the workplace and
interferes with our jobs to serve Pennsylvania Veterans and our Soldiers and Alrmen. DMVA
will nat tolerate sexual harassment in any form. If you are a victim of sexual harassment or
a witness to sexual harassment in the workplace, report it immediately. Working together,
we can and will maintain a workplace free of sexual harassment and all forms of unlawful

discrimination.

  

€
esley FH Cralg ee
Major eral, PA Adaiy National Guard
The Adjitant General!

. TO BE PERMANENTLY POSTED ON ALL DMVA BULLETIN. BOARDS

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 11 of 47

     

 

DEFENDANT - SMF
EXHIBIT 4

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 12 of 47

 

a - Policy
=.pennsylva nia , information
DEPARTMENT OF MILITARY ‘
AND VETERANS AFFAIRS Hemora ndum
Number: 09-008 Last Issue Date: August 12, 2611. Effective Date: January 28, 2014

 

 

 

 

Revised: January 28, 2014

 

 

Subject: _ Distribution:
All OMVA Commonwealth Employees

Workplace Violence and Workplace Bullying
Prevention Policy

References: By Olrection of,
* TAG Workplace Violence Polley if
* Management Directive 205.33, Workplace - oh i) .
. Lie Ae PZ

Violence
Dee McPherson -
Deputy for Administration

 

 

 

 

 

PURPOSE

The Department of Military and. Veterans Affairs (DMVA) strives to ensure a safe work environment

for all employees. A workplace violence prevention program has been developed to address guidelines

to prevent incidents of violence i in the workplace arid to establish procedures for incident response and
te:

 
 

 

 

requirements and roles and responsibilities; as well as employes training and annual program evaluation.

OBJECTIVE

The goal is to prevent workplace violence and to provide a safe work environment for our employees,
visitors, residents and their families. The purpose of this policy is to establish the methods used for
developing, communicating, and evaluating the agency’s workplace violence prevention program: goals
and objectives. At aiminimum, the workplace violence program must include: ° .

Workplace violence policy
Security policy and plan for workplace violence threats and incidents
Work environment that emphasizes health and safety

Employee training

aw Pre

Employees have a responsibility to treat cach other, their supervisors, residents and the public with
respect and courtesy. The Department of Military and Veterans Affairs (DMVA) affirms that all
employees at all levels of the Department must avoid intimidating, hostile, and/or inappropriate ,
behaviors while on ditty, as a result of performing their duty or in a Commonwealth workplace. Such
behavior can inchude but is not limited to threats in' person, by letter or note, telephone, fax: or electronic
mail, threatening gestures or expressions that communicate a direct or indirect threat of physical harm;
abusive language, poor on-the-job relationships; fighting, bullymg, theft or destruction of —

Commonwealth property.

DMVA = Office of Administration y
_ Building P-O-47, Fort Indiantown Gap | Annville, PA 17009 | 1.717.861.8880 | F 717.861.6200 | www. dmva.state. pa.

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 13 of 47

Page 2 of §

DEFINITIONS

Workplace .
A workplace is any Commonwealth owned or leased property, location where Commonwealth business
is conducted, or site where an employee is considered “on duty”. Commonwealth vehicles or private

vehicles being utilized for Commonwealth business are inciuded in this definition. Additionally,
workplace violence can ocour at any location if the violence has resulted from an act or decision made

during the course of conducting Commonwealth business.

Jnappropriate Workplace Behavior

Inappropriate behavior includes actions unacceptable for the workplace. Inappropriate workplace
behavior may include attendance problems, decreased productivity, inconsistent work patterns, poor on~
the-job relationships, unusual/changed behavior, personal conflicts, disruptive behavior and fighting.

Violence
Violence connected to the workplace takes many forms. Incidents of workplace violence include but are
not limited to, threats in person, by letter or note, telephone, fax or electronic mail, intimidation,
~-harassraent.(to include sexual harassment), mugeing, robbery and attempted ery and destruction of
Commonwealth property. Cases maitedets
- physical assault, cape, murder or bomb threats, Incidents may take place between employees, employees
and clients, employees and acquaintances/partners and eroployees and strangers. Incidents of workplace
violence may occur at or away from the workplace. The determining factors in assessing whether an
incident constitutes workplace violence are the individuals involved and the relationship of the action to
the workplace, the location of the incident and/or if the violence is a result of Commonwealth business.

   
   

 

   

 

 

K Bullying ‘
Workplace bullying is repeated,. health-haoming mistreatment, verbal abuse or conduct which is
threatening, humiliating and or intimidating. Bullying also includes sabotage that interferes with work

or exploitation ofa known psychological or physical vulnerability. Workplace bullymg can lead. to

instances of workplace violence.

State Employee Assistance Program (SEAP}

A program. for state employees designed to assist them and their families with substance abuse,
emotional, family, financial, marital and/or personal problems. All employeés, supervisors, managers
and union stewards are encouraged to utilize the services of SBAP when personal problems first
develop; regardless of any job performance concems. .

Protection From Abuse Orders (PFA} , ;
Yn order to protect employees at the workplace, employees who have PFA orders from other individuals

are encouraged fo notify their supervisors or managers. Due to the confidentiality and sensitivity of

domestic violence, managers and supervisors shall remain. flexible to assist an employee who self-

discloses domestic violence, take appropriate steps to minimize the opportunity for the legally identified

perpetrator to contact or visit the employes and encourage the employee to seek assistance through the
' State Bmployee Assistance Program (SHAP) at 1-800-692-7459. -

Comments and Questions regarding this PIM should be directed to:
DMVA Bureau of Human Resources, Agency Workplace Violence Coordinator. 717-861-8334
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 14 of 47

Page 3 of 5

’ POLICY

There are five (5) essential components of a comprehensive workplace violence prevention program:
‘ '

1. Management Commitment and Employee Involvement

Management commitment and employee. involvement are complementary and essential to a
successful workplace ‘violence prevention program. Management commitment provides the
motivating force for dealing effectively with workplace violence and workplace bullying.
Employee involvement enables workers to develop and express their commitment to safety and

~ health,

a, Management commitment must be evident in the form of high-level management
involvement and support for a written workplace violence prevention policy and its
implementation, joint management-worker violence prevention committees, post-assault
counseling, debriefing and follow-up.

db. plover must participate in hazard assessment aod problem solving activities.

     

 

2. Worksite Analysis

a. Conduct regular walk-through surveys of the workplace.

b. Collection and review of all reports-of worker assault.

c. A suecessfill job hazard analysis must include strategies and policies for encouraging the
reporting. of all incidents of workplace violence; including verbal threats that do not result in -

physical injury.
3. Hazard Prevention and Control

a. Establishment for responding to acts of violence.
b. Hazard prevention and control includes the installation of equipment, such as alam systems

in high-risk areas.
c. Security policy and plan for workplace violence threats and incidents,

4, Safety and Health Training

Training and education must include pre-placement and periodic, educationally-appropriate
training regarding the risk factors for violence in the health care environment-and control
_ measures available to prevent violent incidents. Training should include skills in aggressive

behavidr identification and management.
5, Recordkeeping and Program Evaluation

a. Perform an annual self-assessment of the workplace violence prevention program fo evaluate
effectiveness, Evaluation will include a fall review of the prior year’s statistics.

Comments and Questions regarding this PIM should be dlrected to:
DMVA Bureau of Human Resources, Agency Workplace Violence Coordinator. 717-861-9334

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 15 of 47

Paga 4 of 5

b. Determine if the original solutions have been successful in reducing the frequency and
severity of injuries in the workplace, identify any unforeseen problems and explore areas for

further improvement. oo,
c. Discuss and implement changes, where necessary, in order to reduce potential for these

incidents. Revise the action plan to reflect ongoing changes and updates.

RESPONSIBILITIES

Agency Workplace Violence Coordinator

« mplement the provisions of the management directive, workplace violence prevention initiatives
and training agency-wide; provide information and assistance on workplace violence issues.and
questions to all managers, supervisors and employees; and report incidents of workplace
violence to the Governor’s Office of Administration. ‘

Committers Members

           

Sate

     

 

 

 

* A key clement of the workplace violence prevention program is the health and safety committee.
‘The primary function of the committee is to provide a thorough workplace security/hazard
analysis and establish prevention strategies. An effective committee will assess the organization's

‘ vulnerability to workplace violence, make recommendations for preventive actions and
employee training programs in violence prevention and evaluate the overall workplace violence
" prevention program on a monthly basis; in conjunction with the safety committee meetings held
in each facility. ,
® Review on a monthly basis all Workplace Violence incidents.

Managers/Supervisors

* Support the implementation of the Workplace Violence and Workplace Bullying Prevention
_ Policy. * . ’
« Participate in hazard assessment and problem solving activities of the Workplace Violence
Prevention Program. mS
« Ensure that staff attends and participates in workplace violence/bullying prevention.
« Immediately report all Workplace Violence and Workplace Bullying incidents to their Human
Resources Office. . , ,

Employees
_¢« Understand and comply with the Workplace Violence Prevention Program and other safety and
security measures. , .
¢ Participate in employes complaint or suggestion procedures .covering safety and security
concems, ° . .

« Reporting violent incidents ‘or incidents of bullying promptly and accurately.
« Participate in, safety and health committees or teams that receive reports of violent incidents or
security problems and respond ‘with recommendations for corrective strategies.

Comments and Questions regarding thls PIM should be directed to:
DMVA Bureau of Human Resources, Agency Workplace Violence Coordinator. 71 7-861-9334

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 16 of 47

Page § of §

-* Employees who have PFA orders from other individuals should notify management immediately.
Employees should work with their managers and supervisors to take appropriate steps to
minimize the opportunity for the legally identified perpetrator to contact or visit the employee.

« Take part in available training courses that covers techniques to recognize escalating agitation,
high risk behavior or criminal intent and discusses appropriate responses.

Agency SEAP Coordinator

° Notify HR-Agency SBAP designee when warning signs and inappropriate behavior first develop
ag an attempt at early intervention.

¢ Notify HR-Agency SEAP designee following a serious incident of workplace v violence and
coordinate a debriefing where warranted.

* Notify agency workplace violence coordinator; maintaining the confidentiality of the incident.

* Infonn managers and supervisors of the resources provided by SEAP, should an incident of
workplace violence occur.

PROCEDURES

 

« Employees exhibiting early warming signs of potential violence, such as personal conflict or
disruptive behavior, should be counseled and confidentially informed of services provided by
SEAP, The supervisor should take appropriate administrative and disciplinary action consistent
with the seriousness of the behavior.

« When employees exhibit signs of inappropriate workplace behavior which create a clear and
present danger, give rise fo the concemis of imminent danger, to self or others, such as threats,
physical confrontation, assault or other violent actions, an immediate response is required by the
supervisor

* Training classes and/or workshops ¢ on workplace violence are to be made available, as
appropriate, through: the agency’s workplace violence coordinator. All managers, supervisors,
union stewards, Health and Safety Committee members and employees with high levels of
interaction with the public should attend training. Information on workplace violence should be
made available to all employees, inchiding the distribution of reading materials and appropriate
workplace discussions.

« Employees, supervisors and managers who witness’ or experience any workplace violence
situation, including threats of violence, must report the incident to their Human Resource Office,
All incidents and suspected incidents of workplace violence, as defined in this policy, must be

reported.
AWARENESS, EDUCATION AND TRAINING

All current and new employees. are to receive workplace violence information to review and to utilize in
case of a workplace violence incident. Training for new employees should occur during the orientation
process. Training for current employees should be niade available on an annual basis. This training
should include bomb threats, workplace violence prevention and reporting workplace violence.

Comments and Questions regarding this PIM should be directed to:
DMVA Bureau of Human Resources, Agency Workplace’ Violence Coordinator, 717-861-9434

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 17 of 47

   

DEFENDANT - SMF
EXHIBIT 5

 
     

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 18 of 47

 

 

' Commonwealth of Pennsylvania
Governor's Office

 

Subject: co Numbers.

 

Workplace Violence —. 205.33 Amended
Date: , . By Direction of;

 
 
 

 

June 16, 2014 . : Kelly Powell Logan,
. Administration

 

 

Con tact Agency?
Office of Administration
ae

 

 

ce for

CEE

_ Off

ce

 
  

 

Huma gement, Bureau of
ol a a

   

       

This directive establishes policy, responsibilities, and procedures
on preventative measures and responses to violence in the
workplace. Marginal dots are excluded due to major changes.

1. PURPOSE. To establish policy, responsibilities, and procedures to prevent
Incidents of violence Inthe workplace and for incident response and reporting.

2. SCOPE. This directive applies to all departments, boards, commissions, and
counclis (hereinafter referred to as “agencles”), under the Governor's jurisdiction.
Independent agencles are-encouraged to comply with this directive.

3. OBJECTIVE: To provide policy and procedures for commonwealth agencles and
employees to promote a workplace which is free of violence.

4, DEFINITIONS,

‘a. Domestic Violence. Violence that occurs between Individuals who have -or
had a significant personal relationship.

bh, Employee. ‘A person who has been hired by an agency subject to “The
Administrative Code of 1929," Act 175 of 1929, P.L. 177; 71 P.S. § SL, and
whose employment has not yet been terminated.

fast

Management Dlrective 205.33 Amended Page 1 of 4 ae

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 19 of 47

c. Inappropriate Workplace Behavior.” Empldyee actions which are
inappropriate or unacceptable for the workplace but which do not rise te the
level of workplace violence, Examples include, but are not limited to, time and
attendance problems, decreased productivity, Inconsistent work patterns, poor —
on-the-job relationships, unusual/changed behavior, personal conflicts, and

disruptive behavior.

d. Protection From Abuse Order (PFA). A legal document that prevents one
Individual from having contact with or -belng within a specified distance of

another Individual.

e. State Employee Assistance Program (SEAP). A program designed te assist
state employees and thelr familles with alcohol, drug, ‘emotional, family,
financial, marital, or personal problems, Policy and procedures are contained
in Executive Order 1996-10, Management Directive 505,22, and Manual 505.3,
all titled State Employee Assistance Program.

f. Violence. Behavior that results In physical harm to an Individual or property, —
emotional harm to an Individual, or the threat of such-harm to an individual or

roperty

g. Warning Signs. An observable behavior w may in
‘may be a higher risk for committing an act of workplace violence. Warning.
signs may Include; but are not [Imlted to, overreacting, offensive or profane
Janguage, rapid speech, continual blame or excuses, belng overly defensive
when criticized, or repeated unusual movements such as pounding, banging, or

slamming.

    
 

     
 

    

h. Workpface. A location where employees perform job duties. The location
need not be a permanent location, physical building, or commmonwealth-owned

property.

i. Workplace Violence. Violence that .occurs at or Is connected to the
workplace, Including any location If the violence has resulted from an act or a
decision made during the course of conducting commonwealth business,
Examples of workplace violence Include but are not limited to: verbal and
written threats, intimidation, stalking, harassment, domestic violence, robbery

and attempted robbery, destruction of commonwealth property, physical
assault, bomb threats, rape and murder. Perpetrators of workplace violence
can‘ include employées, clients/customers, personal acquaintances/partners

and strangers,

 

j. Zero Tolerance. All reported incidents of workplace violence will be
Investigated. Appropriate action(s), up. to and induding termination of
employment, and potential legal action, will be taken for all incldents where an
Investigation has determined that workplace violence has occurred,

5. POLICY.

a. Workplace violence by or against commonwealth employees fs prohibited. The
commonwealth has a “zero tolerance" policy for Incidents of workplace

violence. '

Management Directive 205.33 Amended "Page 2 of 7

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 20 of 47

b. Violations of this policy by a commonwealth employee may lead to disciplinary
action, up to and Including termination from employment. The empioyea may

also be subject to criminal prosecution,

c. Law enforcement employees who use force within thelr line of work aré not in
violation of this directive, so long as thelr actions are in compliance with

applicable statutes and agency policies.

: d, All managers, supervisors, and employees are to be made aware of the
commonwealth and agency policies on workplace violence and are required to
recelve tralning.on workplace violence prevention and response.

e. The commonwealth recognizes the sensitivity of domestic violence, the
challénges In ending such violence, and the need for a coordinated effort of
support and resources. As such, no commonwealth employee shail be required
to disclose that he or she is a victim of domestic violence or has filed a PFA,
Employees who make such a self-disclosure shail be referred to SEAP, shall not
be discriminated against for such self-disclosure, and shall be afforded the
same level of confidentiallty as any other individual seeking assistance for a

__Personal Issue. :

  

 

 

  

Agencies are to remain flexib e in order to ass mployees wh é
that they are victims of domestic violence, subject to operational efficiency and
existing collective bargaining agreements, induding:

(1} Approval of pald and unpald leave.

(2) Relocation of current work space within the existing office building, or
temporary or permanent transfer to an alternate work location.

(3) Temporary adjustment to work schedule/hours.

g. In cases where a PFA exists and the perpetrator and victim are employed by
the same agency or are working in the same building, the agency will work to
censure a safe and productive work environment.

hh. Incidents involving bomb threats and suspicious packages shall be handled In
accordance with Management Directive 720,7 Amended, Bomb Threats and

Suspicious Packages.
6. RESPONSIBILITIES.

a. Office of Administration, Office for Human Resources Management
(OA/HRM), Bureau of Employee Benefits and Services (BEBS) shall: ©

(1) - Provide overall. policy guidelines to assist agencies In designing and/or
implementing agency-specific workplace violence prevention and response
programs, including the development of agency policies, tralning, and

Informational rmaterlals.

(2) Coordinate a commonwealth workplace violence reporting system and
provide periodic reports to agencies on Incidents and trends of workplace

violence in commonwealth-agencles.

Management Directive 205.33 Amended Page 3 of 7

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 21 of 47

(3} Coordinate the development of a workplace violence prevention training
program which can be delivered-through a variety of means.. ‘

(4) Function as a resource for the Identification of workplace violence
information and training resources..

(8) Provide assistance to agencies through SEAP debriefing services following
a critical Incident, in accordance with Executive ‘Order 1996-10,

Management Directive 505.22, and Manual 505.3, ail titled State
Employee Assistance Program.

(6) Ensure that SEAP has sufficient resources statewide to assist and support
victims of domestic violence,

c. Department of General Services (DGS) shall:
(1) Develop and provide training or guidance on bomb threats and suspicious

packages, in accordance with Management Directive 720.7 Amended,
ts.and lous Pack

  
 

 

 

 

 

 

(2) Develop and provide training on selected workplace violence issues and
other security measures, as appropriate.

{3) Respond to [ncidents of workplace ¥lolence In worksites under the
jurisdiction of DGS where law enforcement assistance is requested,

d. Agency Heads shall:

(1) Designate an agency workplace violence coordinator and provide the
name to BEBS.’ As appropriate, Individual field/worksite workplace
violence coordinators should also be designated and thelr names provided

to BEBS.

(2) Ensure that the agency develops and implements an agency workplace

‘violence prevention and response policy and program which are

conststent with thls management directive and Manual 505.6, An Agency
Guide fo Workplace Violence Prevention and Response. ,

(3) Provide necessary support and resources to the agency workplace
violence prevention program.

(4) Create a workplace environment which encourages discussion of
workplace violence issues and encourages employees who have filed a
PEA to Inform the agency hurnan resources office ‘so that appropriate
safety precautions can be Implemented. , .

(5) Ensure that all employees receive the required training on workplace
violence prevention and response on an annual basis.

(6) Ensure that all reported Incidents are investigated and that appropriate
action(s) Is taken when the investigation, substantlates that workplace

violence has occurred.

Management Directive 205.33 Amended Page 4 of 7

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 22 of 47

(7) Ensure that existing agency policies are.applied in a flextble manner to
support employees who self-disclose that they are victims of domestic
violence, consistent with agency and commonwealth policy.

(8) Ensure that all incidents of workplace violence are reported to BEBS
through the comménwealth’s electronic workplace violence reporting
system.

e. Agency Workplace Violence Coordinators shall:

(1) Implement the provisions of this management directive and the agency’s
workplace violence prevention policy and program,

(2) Identify, in conjunction with agency management, , the types of workplace
violence prevention {nitlatives which are appropriate to meet agency

needs,

(3) Coordinate with BEBS, Capitol Police, State Police, local law enforcement
th i

 

(4) ‘ Serve as as a resource for managers, supervisors and employees regarding
workplace violence prevention and response issues, Including the
development of worksite plans,

(5) Coordinate the delivery of workplace violence prevention training and the
dissernination of information regarding workplace violence. prevention.

(6) Ensure that all employees are aware of the internal agency procedures for °
reporting Incidents of workplace violence.

(7) Ensure that all reported Incidents of workplace violence are Investigated,
and as appropriate, participate as a member of the agency's assessment
team In accordance with Manual 505.6, An Agency Guide to Workplace
Violence Prevention and Response.

{8} Report all incidents of workplace violence through the commonwealth’s
electronic workplace violence reporting system.

(9} Notify the agency SEAP coordinator of all serious incldents of workplace

, violence so that appropriate SEAP services may be considered, and

ensure that all agency polictes and procedures regarding workplace
violence include information regarding the availability of SEAP.

(10) Notify the agency human resources director and agency legal office of all
instances where the agency has been notified that an employee has filed
a PFA against another person, ensure that appropriate safety precautions
are implemented, and work with the manager/supervisor to make
appropriate job-related adjustments. .

Management Directive 205.33 Amended ‘ "Page 5 of 7

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 23 of 47

f. Managars and Supervisors shall:

(1) Ensure employees are provided with and are familiar with the
commonwealth and agency workplace violence prevention poilces,
agency specific information and any local worksite plans. .

(2) Be proactive In thelr supervisory responsibilities to minimize tisk of
workplace violence consistent with operational considerations, and Initiate

corrective action and discipline where warranted.

(3) Encourage any employee that may be experiencing personal problems to
contact SEAP.  °

(4) Consult the agency human resources office when employees show signs
of. Inappropriate workplace behavior, show warning signs of potential
workplace violence, or demonstrate behavior that may be workplace

violence.

(5) Report all Incidents of workplace violence In accordance with agency

       

   

(6) Notify the agency workplace violence coordinator when an employee self-
discloses that he or she has a PFA against another individual, treat the
information In a confidential manner, and encourage the employee to

seek assistance through SEAP.

g. Agency SEAP Coordinators shall:

(1) Notify BEBS following serlous Incidents of workplace violence and request
a critical incident stress debriefing where'warranted..

.(2) Inform managers and supervisors of the resources available through SEAP
should an incident of workplace violence occur, . '

h. Employees shall:

(1) Read and be famillar with the commonwealth and agency workplace
violence’ prevention policies and procedures, and be proactive in the
prevention of workplace violence incidents. .

(2) Immedlately report all Incidents of workplace violence to thelr supervisor.

(3) ‘Consider notifying their supervisor or human resources office if they have
a PFA against another Individual so that the agency can take appropriate

safety precautions.

7, PROCEDURES.

a. A copy of this directive shall be posted in all commonwealth-owned and jeased
office buildings. .

4

. Management Directive 205.33 Amended Page 6 of 7

 

 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 24 of 47

5. Agencles are to use the procedures found in Manual 505.6, An Agency Guide fo

. Workplace Violence Prevention and Response, for the development of a
comprehensive workplace violence prevention and response program, including
worksite assessments, development of focal worksite plans, the formation of
field and central office assessment teams where warranted, and periodic
reviews of the effectiveness of the agency program,

¢. Employees, supervisors, and managers who witness or experlence any
workplace violence situation, as defined In this directive, must report the
incident through established agency reporting procedures.

d. All employees must receive. training on workplace violence awareness and
Prevention on an annual basis, In addition to being provided a copy of the
agency policy on workplace violence prevention,

&. Immediate action must be taken In the event of a workplace violence Incident _
and appropriate emergency and law enforcement personnel should be
contacted If the Incident warrants.

f. Agencies must Immediately report any serious or fife threatening incidents of
workplace viol

 
  

  

 

Ww

 

> “Via telephone or email, cy
enforcement personnel have been notified and the situation contained,

 

g. The agency SEAP coordinator should contact BEBS following all -serious
Incidents of workplace violence to make arrangements for any needed SEAP
services,

h. Agencies must’ report all incidents of workplace violence to BEBS via the

electronic system. Agencles must enter ail. Incidents that are reported to them,

’ regardless of whether the Investigation determines that the incident represents

workplace violence. Agencies may enter the reports at the conclusion of the

investigation, or may enter the reports at the time the Incident is brought to

their attention and then later update the report once the investigation has been
concluded, . :

This directive replaces, in its entirety, Management Directive 205.33, dated
June 22, 1999 and Management Directive 503.31, dated May 31, 2004.

Management Directive 205.33 Amended . . _ Page 7 of 7

 

 
  

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 25 of 47

 

DEFENDANT - SMF
EXHIBIT 6
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 26 of 47

Ae dl
mh J it Ve

aT ae

~ Commonwealth of Pe
Governor's Office

 
   

       

 

 

 

Subject: Number:
Commonwealth of Pennsylvania Information 205,34’ Amended
Technology Acceptable Use Policy

 

 

 

 

Date: | By Direction of:

  
 

eva (Hh finan
January 22, 2016 Sharon P. Minnich, Secretary of

Administration

 

 

| Contact Agency:
4-Office o in Office for Information Technology, Telephone 717.787.5440

    
 

 

    

 

 

This directive establishes policy, responsibilities, and procedures for
the acceptable use of Information Technology (IT) resources by
Authorized Users. Marginal dots are exciuded due to major changes.

1. PURPOSE. To establish policy, responsibilities, and procedures to provide Authorized
Users with guidelines for, restrictions upon, and standards for the acceptable use of IT
Resources. Covered IT Resources include those that are connected from any location to
the commonwealth’s computer systems including the Metropolitan Area Network (MAN),
which is the commonwealth’s computer network that spans the state and provides
connectivity for Local Area Networks (LANs), as well as the internet; and IT Resources
that are not connected to or used In conjunction with the MAN.

2, SCOPE. This directive applies to all Authorized Users of all departments, boards,

commissions, and councils (hereinafter referred to as “agencies”) under the Governor's

- jurisdiction and contractors, consultants, volunteers, and any other Authorized User who
utilizes or has access to IT Resources,

3, OBJECTIVE. To ensure that all Authorized Users that have access to IT Resources are
made aware of and comply with the standards and policy set forth In this directive and

in Enclosure 1, Commonwealth Acceptable Use Standards for Information Technology
(IT) Resources.

A. DEFINITIONS. oe f-,

a. Authorized Users. Commonwealth of Pennsylvania employees, contractors,
consultants, volunteers or any other user who utilizes or has access to IT Resources.

Management Directive 205.34 Amended

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 27 of 47

b. Electronic Communication System. Any method of electronic communication or
information system that generates, stores, transmits, or displays Information,
Including, but not limited to;

(1) The commonwealth’s Metropolitan Area Network;
{2} Local Area Networks:

(3) The Internet;

(4) News groups;

(5) Bulletin board systems;

(6) Intranets;

(7) Social media;

(8) Biogs;

 

(10) Software programs;
(141) Applications;
(12) Voice mail systems;
(13) Telephones;
(14) Faxes;
(15) Radio;
° (16) Cellular and smartphones;
(17) Electronic mail and messaging systems;
(18} Instant Messaging;
(19) Text Massaging }
(20) Cloud storage solutions;
(21) Video conferencing and transmissions; and

(22) Electromagnetic, photo-electronic, and other electronic media or devices.

Management Directive 205,34 Amended Page 2 of G

 

 

 
 

 

 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 28 of 47

c. IT Resource. Any commonwealth computer system, Electronic Communication
System, or electronic resource used for electronic storage and/or communications,
including, but not limited to:

(i) Servers; |
(2) Laptops;
(3) Desktop computers;
(4) Copiers;
(5) Printers;
(6) Wired or wireless telephones;

(7) Celiuiar phones or smartphones;

(8) Tablets;

 

(9) Wearables;

     

 

(16) Pagers;
(11) All other mobile devices; and
(12) Commonwealth contractor-provided IT-Resources of all kinds.

5. POLICY,

a. Authorized Users of IT Resources are required to understand and abide by
this directive and the Acceptable Use Standards. These Acceptable Use
Standards are designed to prevent use that may be illegal, unlawful, abusive, or
which may have an adverse Impact on the commonwealth or its IT Resources. In
addition, they identify for Authorized Users the permissible and effective uses of IT
Resources, Authorized Users are encouraged to assist in the enforcement of these
Acceptable Use Standards by promptly reporting any observed violations to their
supervisor, the human resources office, agency contact or contracting officer.
Enclosure 1, Commonwealth Acceptable Use Standards for Information Technology
(IT) Resources, sets forth additional information about the permissible scope of
usage of IT Resources.

b. Abuse or misuse of IT-Resources will have consequences. The improper use
of commonwealth IT Resources by employees or volunteers may result In disciplinary
action, up to and Including. termination of employment or volunteer status,
depending on the circumstances of the incident, The improper-use of IT Resources
by contractors or consultants may resuit In disciplinary action that may include
termination of engagement, and other formal action under the terms of the
applicable contract or debarment under the Contractor Responsibility Program set
forth In: Management Directive 215.9, Contractor Responsibility Program. When
warranted, the commonwealth or its agencies may pursue or refer matters to other
appropriate authorities for Investigation regarding potential violation of local, state,
or fedéral laws through the misuse of IT Resources.

Management Directive 205.34 Amended Page 3 of 6

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 29 of 47

c. Ownership of IT Resources. All data and records, Including those pertaining to
computer use, Internet use, emall communication, votcemail communication, text
messages, and other electronic communication (whether sent, received, or stored),
as well as the content of such communications, are presumed to be the sole and
exclusive property of the commonwealth. Individual Authorized Users do not control
the access to or the use of such data or records. In addition, Authorized Users have
no property or other rights to any or all related physical equipment, hardware, and
software applications that are provided, stored, or otherwise utilized In connection
with IT Resources. ,

d. Authorized Users should have no expectation of privacy when using IT
Resources. At its discretion, executive level or human resources staff or their
authorized designees may access IT Resources in any way, Including to retrieve,
search, trace, audit, monitor and review any files, data, or records which are stored
on or accessed through IT Resources, as well as, data or records related to IT
Resource usage, including Internet records or emall communications, for business
purposes, or in order to determine compilance with the provisions of this directive or
any other directive, personnel policy or applicable local, state, or federal law.
Agency heads may determine who may access these files, data, and records,

including, but not limited to, executive level staff, legal staff, human resource

manapement. “network--or security: system-ad i

uthorize : }
data, and records which are stored on IT Resources together with records of IT

Resources use may be reviewed at any time and are routinely backed up and stored |

without the user's knowledge. As such, Authorized Users should have no expectation

of privacy In any electronic files, data, or records stored on or accessed through IT

Resources nor should an Authorized User have any expectation of privacy In any

communications sent or recelved via, or stored within, IT Resources.

 

      
  

       

e. IT Resources are subject to monitoring or other access by authorized
commonwealth personnel, All IT Resources and files, data, or records stored on
or accessed through IT Resources may be accessed in any way (including but not
limited to belng traced, audited, monitored, reviewed, logged, blocked, searched,
retrieved, or recorded} by authorized commonwealth personnel with: or without
notice to the Authorlzed User.

f. Use of an IT Resource by an Authorized User is deemed to be consent to all
access by authorized commonwealth personnel. By using an IT Resource,
Authorized Users consent to all access by authorized commonwealth personnel,
including but not limited to use being traced, audited, monitored, reviewed, logged,
blocked, searched, retrieved, or recorded, with or without notice,

g. Authorized Users may not access unauthorized data and should take
measures to protect the security of their data. As part of the privilege of being
an Authorized User, Authorized Users may not attempt to access any data or
programs contained on commonwealth systems for which they do not have
authorization or explicit consent. Authorized Users must use passwords and/or
encryption In a manner that ts consistent with commonwealth policy. Utilization of
special passwords or encryption does not, however, guarantee the confidentiality of
any electronic communication or of any file, data, or record stored or accessed
through IT Resources. Authorized Users must keep passwords secure and must not
share them with others.

 

Management Directive 205.34 Amended Page 4 of 6

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 30 of 47

h, IT Resources are intended for business use and should be used primarily for
that purpose. IT Resources are tools that the commonwealth has made available
for commonwealth business purposes, Where personal use of IT Resources does not
interfere with the efficiency of operations and Is not otherwise In conflict with the
Interests of the commonwealth, reasonable use for personal purposes will be
permitted In accordance with standards established for business use. Such personal
use shali be Hmited, occasional, and incidental, Any personal use which Is
inconsistent with commonwealth policy regarding availability or capability of IT
Resources, or Inappropriate content of communications as defined by this policy Is

prohibited,

ij IF Resources must never be used In a manner that violates other
commonweaith directives and policies. All use of IT Resources must conform
with Executive Order 1980-18, Code of Conduct, Management Directive 505.7,
Personne] Rules, and commonwealth policies on nondiscrimination and prohibition of
sexual harassment, Violations of these issuances and policies through 1T Resources

will be treated in the same manner as other violations.

j. All Authorized Users must be provided with this directive. AH current

 

eum 5
commonwealth employee Authorized Users must review thls policy prior to thelr use
of and access to commonwealth IT Resources. Coples may be provided either

electronically or In hard copy.

k. All Authorized Users must sign an Acknowledgement of Receipt Form. On an
annual basis agencies must obtain signed user agreements from Authorized Users
prior to granting access to IT Resources. Employees or volunteers shall sign
Enclosure 2 to this directive, Commonwealth IT Resources Acceptable Use Policy
User Agreement Commonweaith Employee or Volunteer Form. Contractors and
consultants shall sign Enclosure 3 to this directive, Commonwealth IT Resources
Acceptable Use Policy User Agreement Commonwealth Contractor or Consultant

Form,

I. Each agency must maintain copies of the agreement signed by each
Authorized User In that agency. Completed user agreements shall be maintained.
as part of the employee’s Official Personnel Folder. Alternately, Authorized Users
may sign and agencies may store these agreements in an electronic format
consistent with Management Directive 210.12, Electronic Commerce Initiatives and
Security, and ITP-SECOQ06, Commonwealth of Pennsylvania Electronic Signature
Policy. Signed agreements must be accessible to Individuals who are authorized to
vlew or use the documents.

m. Requests for electronic records should be treated in the same manner as
paper records, Requests for records pertaining to IT Resources must be addressed
consistent with all laws, directives, or policies that would apply to the same
Information if maintained In a non-electronic format, These requests should be
referred to agency legal counsel and/or the Agency Open Records Officer, as
appropriate.

 

 

Management Directive 205.34 Amended Page 5 of 6

 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 31 of 47

n. This amended directive supersedes prior or inconsistent policies. This policy
supersedes any existing IT, Internet and/or email use policy issued by agencies
under the Governor's jurisdiction that is inconsistent with thts directive, unless
specific exemptions are granted by the Secretary of Administration or designee.
Approved labor agreements, side letters or current practicés should be applied in a
manner to effectuate both this policy and any such agreement, side letter or current
practice. In cases where a provision of an approved labor agreement, side fetter or
current practice cannot be reconciled with thls policy, the former. shall control.
Agencies may develop supplemental IT, Internet and/or email use policies only with
the approval of the Secretary of Administration or designee.

6. RESPONSIBILITIES,

a. Agency shall:

(1) Provide either a hard copy or electronic copy of this directive to Authorized
Users.

(2) Ensure that Authorized Users have signed the user agreement.

 
  

£3).
b. Authorized Users shail:
(1) Understand the permissible scope of usage of IT Resources.
(2) Sign the user agreement.
c. Enterprise Information Security Office may:

(1) Conduct system: audits and compilance reviews of adherence to this directive.

(2) Prevent and respond to cyber security incidents.

(3) Assist human resources staff in conducting investigations Involving the alleged
misuse of IT Resources.

(4) Assist In data retrieval and analysis for any records requests,

7. RELATED GUIDANCE/REFERENCES. Additional technical standards for IT Resources
usage will be published In the Office of Administration, Office for Information Technology

(OA/OIT), Information Technology Policies are available on the OA/OIT website.

Enclosure 1 ~« Commonwealth Acceptable Use Standards for Information
Technology (IT) Resources ,

Enclosure 2 - Commonwealth IT Resources Acceptable Use Policy User Agreement
Commonwealth Employee or Volunteer Form

Enclosure 3 - Commonwealth IT Resources Acceptabie Use Policy User Agreement
Commonwealth Contractor or Consultant Form

This directive replaces in entirety, Management Directive 205.34, dated
November 17, 2011.

Management Directive 205.34 Amended Page 6 of 6

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 32 of 47

COMMONWEALTH ACCEPTABLE USE STANDARDS FOR
INFORMATION TECHNOLOGY (IT) RESOURCES

Each Authorized User must comply with Management Directive 205.34, Commonwealth of
Pennsylvania Information Technology Acceptable Use Policy and the following Acceptable

. Use Standards when using IT Resources:

AUDITING, MONITORING AND REPORTING

All IT Resources and files, data, or records stored on or accessed through IT Resources may
be accessed in any way (Including but not limited to being traced, audited, monitored,
reviewed, logged, blocked, searched, retrieved, or recorded) by authorized commonwealth
personnel with or without notice to the Authorized User,

Authorized Users, therefore, should have no expectation of privacy In any files, data or
records stored on or accessed through If Resources, nor should they have any expectation
of privacy In any etectronic communication sent or recelved via, or stored within, IT
Resources. By using IT Resources, the user authorizes any access to IT Resources by the

commonwealth.

 

Standards by promptly reporting any observed violations to their supervisor, the human
resources office, agency contact or contracting officer.

DISCIPLINE OR OTHER CONSEQUENCES OF MISUSE

The improper use of IT Resources by employees or volunteers may result In disciplinary
action, up to and tncluding termination of employment or voiunteer status, depending on
the circumstances of the incident. The Improper use of IT Resources by contractors or
consultants may result In disciplinary actlon that may Include termination of engagement,
other formal action under the terms of the applicable contract, or suspension or debarment
under the Contractor Responsibility Program. When warranted, the commonwealth or its
agencles may pursue or refer matters to other appropriate authoritles for Investigation
regarding potential violation of local, state, or federal laws through the misuse of IT

Resources,

GENERAL IT RESOURCES USE

‘ a. As part of the privilege of being an Authorized User, Authorized Users may not attempt

to access any data or programs contained on commonwealth systems for which they do
not have authorization or explicit consent.

b. Authorized Users are strictly responsible for maintaining the confidentiality of thelr
commonwealth or agency account(s), passwords, Personal Identification Numbers (PIN),

Security Tokens (i.e. Smartcard), or similar information or devices used for Identification
and authorization purposes (such as multi-factor authentication methods),

c, Authorized Users may not make unauthorized coples of software,

d. Authorized Users may not use non-standard shareware or freeware software without
agency IT management approval.

FPrelncura t ta Mananamant Mlractiva JOR 24 Amanda . Pana 1 af 4

 

 
 

k.

3

ne

i iseriey fe Or Harass| axial ‘al raphic

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 33 of 47

Authorlzed Users may not purposely engage-.in activity that may: harass, threaten, or
abuse others; degrade the performance of IT Resources; deprive an Authorized User of
access to an IT Resource; obtain extra IT Resources beyond those allocated; or
circumvent IT Resource ‘security measures.

Authorized Users may not use IT Resources to engage In personal, for-profit transactions
or business, or to conduct any fundraising activity not, specifically sponsored, endorsed,
or approved by the commonwealth.

Authorized Users may not engage in Illegal activity In connection with their use of IT
Resources, Including, but not Iimited to downloading, Installing, and/or running security
programs or utilities that reveal or exploit weaknesses In the security of a system. For
example, Authorized Users may not run password cracking programs, packet sniffers,
port scanners, or any other non-approved programs on IT Resources, unless they are

authorized to do so.

Authorized Users may not access, create, store, transmit, post, or view material that Is
generally considered to be inappropriate or personally offensive or which may be

 

  

obscene mater

Authorized Users are personally responsible for the security of authorized portable and
mobile IT Resources and devices. Care must be exercised to ensure these devices are
secured and not lost, stolen or otherwise accessed in an unauthorized manner.

Authorized Users may not store non-public Information on IT Resources, If those IT
Resources may be removed from commonwealth facllities without prior approval from
the agency Secretary or designee.

Authorized Users shall use commonwealth approved electronic communication systems
primartly for commonwealth business.

Authorized Users shall use only commonwealth approved encryption methods to encrypt:
information, as appropriate.

Authorized Users shall use only commonwealth approved storage devices or storage
solutions,

Authorized Users may only store or transmit commonwealth content, files, data or any
other type of information on or through an IT Resource that is commonwealth-provided

or commonwealth-approved..

INTERNET USE

All

security policies of the commonwealth and its agencies, as well-as policies of Internet

websites belng accessed, must be strictly adhered to by Authorized Users.

Mie ee cee to be AAR ee hh SA 9A Re el al : Rana Taf O

 

 

 

 
  

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 34 of 47

Software
In connection with Authorized Users’ use of and access to IT Resources:

a. All software used to access IT Resources must be part of the agency's standard software
suite or approved by the agency IT department. This software must Incorporate all

vendor provided security patches,

b. All files downloaded from the Internet must be scanned for viruses using the approved
commonwealth distributed software suite and current virus detection software.

c. Ail software used to access the Internet shall be configured to use an instance of the
cormmonwealth’s standard Internet Access Control and Content Filtering solution.

Access Control and Authorization

Agencies should authorize access to the Internet using commonwealth IT Resources through
the utilization of a user ID/password system. Security violations can occur through
‘unauthorized access, and ali possible precautions should be taken to protect passwords.
Authorized Users are responsible for activity and communications, including but not limited
Q-emal -text—m and...a ther electronic communications

CP ECOU RC

   
 

   

   

 

 

 

Incidenta! Use

a. If Resources are communication tools that the commonwealth has made available for
commonwealth business purposes. Where personal use of these resources does not
interfere with the efficiency of operations and is not otherwise [In conflict with the
interests of the commonwealth, reasonable use for personal purposes will be permitted
in accordance with standards established for business use. Such personal use shall be

limited, occasional, and incidental,

b, Incidental personal use of Internet access |s restricted to Authorized Users; It does not
extend to family members, other acquaintances, or any other persons.

c. Access to IT Resources that are home-based, e.g., accessing the Internet from an
agency owned, home-based computer, must adhere to all the same policies that apply

to use from within. agency facilities.

d. Employees may not aliow family members or other non-employees to access
commonweaith provided home-based IT Resources,

e. Incidental use must not result In direct costs to the cormmonwealth,

f. Incidental use must not Interfere with the normal performance of an Authorized User’s
work duties,

g. Incidental use may not risk legal liability for, or embarrassment to, the commonwealth.

h. All files and documents located on IT Resources, including personal files and documents
may be accessed and retrieved in accordance with this policy. In addition, It should be
understood that such documents may be subject to disclosure under the Right-to-Know

Law, 65 P.S. &§ 67,101—67.3104, and other laws.

Chataminna 4 ta Mananamant Directive 205.34 Amended Page 3 of 9

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 35 of 47

Acceptable Use of the Internet

Accepted and encouraged use of the Internet for Authorized Users on IT Resources includes,
but is not limited to, the following:

a.

c,.

Access, research, exchange, or posting of information that relates to the assigned job
duties of an Authorized User for carrying out commonweaith business,

Promotion of public awareness in regard to commonwealth law, agency services,. and
public policies.

Posting of agency Information that has been authorized by appropriate management.

Acceptable use of Instant Messaging (IM)

a.

 

C.

Only Authorized Users who have been granted agency level approval to utilize IM
technology may use IM software, and they may use it only to communicate internally
across the commonwealth MAN In a manner directly related to an Authorized User’s job
responsibilities,

determined enterprise standard software solution.

IM software is only to be used to conduct state business that produces records that have
little or no documentary or evidentiary value and that need not be set aside for future
use, These records are subject to the provisions of Management Directive 210.5, The
Commonwealth of Pennsylvania State Records Management Program and Manuaf 210.9,

The Commonwealth's General Records Retention and Disposition Schedule, \tems
G001,021, Transitory Records and GO01,.025, Transitory Files Confidential,

Acceptable use of Social Media

a»

b.’

c.

Social Media may include, but are not limited to, blogs, RSS, discussion boards, social
networking, wikis, video sharing sites, mashups, and social tagging.

Only Authorized Users who have been granted agency level approval to do so may utilize
Soclat Media, and only if the use is directly related to an Authorized User's job

responsibilities. Please refer to Management Directive 205.42, Social Media.

Soclal Media may be used only to conduct commonwealth business that produces
records that have little or no documentary or evidentiary value and that need nat be set
aside for future use. These records are subject to the provisions of Management
Directive__210.5, The Commonwealth of Pennsylvania State Records Management

Program and Manual 210.9, The Commonwealth’s General Records Retention and
Disposition Schedule, items GO01.021, Transitory Records and G001.025, Transitory

Files Confidential.

Enclosure 1 to Management Directive 205.34 Amended Pace 4 of 9

 

 
 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 36 of 47

Acceptable Use of Mobile Technologies

Authorized Users shall ensure that information on mobile devices is not compromised bys.

a. Securing mobile devices from access by unauthorized persons, through the use of
locking devices, passwords, or other appropriate protection;

b. Ensuring that unauthorized persons do not view Information on the display screen;

c. Refraining from checking devices into airline juggage systems, with hotel porters, or
from using other unsupervised handling or storage processes; .

d. Securing or maintaining possession of mobile devices at all times; and
e. Immediately reporting a lost or stolen mobile device to their supervisor.
Acceptable Use of Cloud Storage Solutions

a. Cloud storage solutions enable convenient, on-demand network access to a shared pool
of configurable computing resources such as storage that b id! isi

Bet

      

         
  

     

solutions are intended for business use and shall be used primarily for that purpose.

b. Cloud storage solutions must never be used in a manner that violates other
commonwealth directives and policies. The use of cloud storage solutions must conform

with Executive Order 1980-18, Code of Conduct, Management Directive 505.7, Personnel
Rules, and the Management Directive 205.34 Amended, Commonweaith of Pennsylvania

Information Technology Acceptable Use Policy. Violations of these issuances and policies

through IT Resources will be treated in the same manner as other violations.

 

c. All files and documents located tn cloud storage solutions are generally owned by the
commonwealth and may be accessed and retrieved in accordance with this policy. In
addition, it should be understood that such documents may be ‘subject to requests for
disclosure under the Right to Know Law, 65 P.S, §§ 67,101~67,3103, and other similar

laws.

 

d, Users will only access those cloud storage solutions which have been authorized for thelr
use, ,

e. Users who obtain a password and ID for a cloud storage solution shall keep that
password: confidential. Commonwealth pollcy prohibits the sharing of user IDs or’
passwords obtalned for access to network and cloud storage resources.

f. Users are responsible for the use of their individual cloud storage accounts and should
take ail reasonable precautions to prevent others from being able to use thelr account,
Including coworkers, friends, or family. .

g. Any user placing sensitive data into Cloud Storage Solutions must (In concert with his or
her chain of command and/or Chief Counsel's Office, as appropriate) evaluate the risk to
the data’s security, privacy, and availability. No commonwealth policy or procedure may
be violated via use of a Cloud Storage Solution unless that policy or procedure Is itself
explicitly waived,

 

Enrlacira i tA Manaanrnnh Minanhhen SAR 9A An ww ot

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 37 of 47

EMAIL USE

Usage

a. When sensitive materlal is sent electronically via emall, it Is important to verify that all
recipients are authorized to receive such information and to understand that emall is not
fully secure and/or private, except where appropriate security applications are used, €.g.
data encryption. -

_ Bb. Users should understand that messages can be quickly and easily copled and may be
forwarded inappropriately. .

c. Where It is necessary to transmit commonwealth proprietary or restricted information
beyond the. commonwealth ematl network, the messages should be protected by
encryption.. Authorized Users should contact their agency Network Coordinator or IT
Coordinator for assistance If encryption Is needed.

d. Email messages to be transmitted outside of the United States should comply with focal
laws governing international transmission of data as well as United States export control

ulations. For assistance, Authorized Users should contact their Network Coordinator
seo Ay he.

      

Administration, Office for Information Technology (OA/OIT).

 

e. The agency head or designee should determine specific agency policy regarding business
information which is determined to be too confidential or sensitive to be transmitted via

email.

f. All user activity and electronic communication, Including the contents of such
communication, including but not limited to, email, volcemali, text messages and data, ;
on IT Resources is subject to access, including tracking, blocking, logging, auditing,
monitoring, retrieving, and reviewlng as described more fully in this directive.

g. Authorized Users shall use email addresses assigned to them primarily for work-related
purposes, Authorized Users may not use their commonwealth e-mail address to register
or subscribe for any product or service that Is not work-related.

h. Authorized Users shall not forward work related emails, calendar Items or documents to
thelr personal non-commonwealth emall addresses. In the event that a provision of an
approved labor agreement, side letter or current practice cannot be reconciled with this

policy, the former will control.

 

Access Control and Authorization

a. Only Authorized Users may use IT Resources to send or view email or access the
commonwealth’s emall systems.

b. Only after agreement to abide by ail applicable rules of the system, including this
directive and Its related Acceptable Use Standards, shall access to commonwealth email
be granted to commonwealth employees, contractors, consultants, and volunteers, in
thelr capacity as Authorized Users,

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 38 of 47

c. An Authorized User may not access the email or account of another Authorized User.
This restriction does not apply to system administrators and management staff in the
Authorized User’s chain of command authorized to access email for legitimate business
purposes, to effectuate Management Directive 205.34, Commonwealth of Pennsylvania

information Technology Acceptable Use Policy.

d, In accordance with agency policy, Authorized Users shall use password protection to
limit access to email! files. Authorized Users shall safeguard thelr passwords so that
unauthorized users do not have access to their email. Authorized Users are responsible
for all messages transmitted and originating under their account,

Message Retention

All messages, including emall, text messages, and voicemail messages are subject to the
appropriate records retention and disposition schedules and the provisions of Management

Directive 210.5, The Commonwealth of Pennsylvania State Records Management Program.

Email Security Issues, Worms, and Viruses

Email and attachments to email are sources of computer security Issues. All Authorized

  

atest-IT-Policies ntainment methods |

   

Maintaining Professionalism

Every Authorized User who uses IT Resources Is responsible for ensuring posted messages
and other electronic communications are professional and businesslike. As a way to impose
personal restraint and professionalism, all Authorized Users should assume that whatever
they write may at some time be made public. Authorized Users should follow the following

guidelines:

*

Be courteous and remember that you are representing the commonwealth with each
email message sent.

Review.each email message before It Is sent and make certain that addresses are
correct and appropriate. Use spell check before sending.

Consider: that each email message. sent, received, deleted, or stored has the
potential to be retrieved, seen, and reviewed by audiences, Including the general
public, who were not the intended recipients of the message.

Ensure that content Is appropriate and consistent with business communication;
avold sarcasm, exaggeration, and speculation which could be misconstrued,
Remember that intonation and Inflection are lost In email. _

Be as clear and concise as possible; be sure to clearly fill in the subject field so that
recipients of email can easily identify different emai! messages. .

Ejectronic Message Distribution, Size, and Technical Standards

a. Authorized Users should receive authorization from their supervisors before wide scale
“broadcasting” an email bulletin to groups of employees.

Enelacure 1 ba Manosnamant Mirartiva INR 24 Amandos Pane 7 nf &

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 39 of 47

b. The use of “reply to all” should be avolded unless !t is appropriate to respond to all
addressees,

c. Authorized Users wishing to send emall butletins to all commonwealth or agency
employees must first obtain authorization from agency management.

d. Email messages should be brief, and attachments to email messages should not be
overly large. Agency IT staff will inform Authorized Users of limitations on the size of
emall messages and attachments. OA/OIT periodically will provide technical standards
and guidance to agencies through IT Policies on the technical capacities of the
commonwealth email system and limitations on email message size. . Technical -
standards will be provided In areas such as file size and backup procedures, and will be

avallable on the OA/OIT website at http://www.oit,state. pa.us.
UNACCEPTABLE USES OF IT RESOURCES

The following are examples of impermissible uses of IT Resources.. This list is by way of
example and Is not intended to be exhaustive or exclusive. Authorized Users are prohibited
from:

 

 
  

g Y . p
construed as harassing, Including sexually suggestive, pornographic, or obscene

material,

* Accessing, creating, storing, transmitting, posting, or viewing material that
expresses or promotes discriminatory attitudes toward race, gender, age, nationality,
religion, or other groups Including, but not limited to, protected groups Identified in

Executive Order 2003-10, Equal Employment Opportunity.

® Engaging in personal, for-profit transactions or business, or conducting any
fundralsing activity not specifically sponsored, endorsed, or approved by the
commonwealth.

* Participating In Internet activities that inhibit an employee’s job performance or
present a negative Image to the public, such as auctions, games, or any’ other
activity that Is prohibited by directive, policy, or law.

e Attempting to test or bypass the security (““hacking” or “cracking”) of IT Resources or
to alter Internal or external IT Resource security systems.

« Partlcipating In or promoting computer sabotage through the intentional introduction
of computer viruses, worms, or other forms of malware, i.e. malicious software.

* Promoting, soliciting, or participating in any activities that are prohibited by local,
state, or federal law or the commonwealth rules of conduct,

« © Violating or Infringing the rights of any other person.

« Using any other ‘Authorized User's password and/or equipment to conduct
unacceptable activities on IT Resources.

 

Enabaeuen Toba Mansaaamant Dinaskhin TOE BA Arsaneasl Dana 2 af a

 
 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 40 of 47

° Harassing or threatening activities including, but not limited to, the distribution or
solicitation of defamatory, fraudulent, Intimidating, abusive, or offensive matertal.

e Transmitting or soliciting any proprietary material, such as copyrighted software,
publications, audio, or vidéo files, as well as trademarks or service marks without the

ownet’s permission,

« Promoting or participating in any unethical behavior or activities that would bring
discredit on the commonwealth or its agencies,

« Downloading and/or installing any unapproved software.

+ Transmitting or posting any messages that Intentionally misrepresent the identity of
the sender, hide the identity of the sender, or alter a sender’s message.

« Sending or forwarding commonweaith Information or records through non-
commonwealth email or webmail accounts. Examples of non-commonwealth emall
accounts include, but are not limited to, Hotmail, Yahoo mail, Gmail, or email

provided by other Internet service providers.

commonwealth
fie devices, — E

 

are-not Hmited ta:

o tablets, smart phones, pagers, wearables, and cellular telephones.

« Participating In any other Internet or email use that is deemed inappropriate by the
commonwealth and/or its agencies and is communicated as such to Authorized

Users.

e Using or disclosing confidential material covered by law or commonwealth policy.

Neen MO mE

Enclosure f fa Mananeament Miractiva INR 24 ArnancoA

  

 

 

 

 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 41 of 47

COMMONWEALTH IT RESOURCE ACCEPTABLE USE POLICY USER AGREEMENT ~
COMMONWEALTH EMPLOYEE OR VOLUNTEER

This user agraemerit does not prehiblt employees from performing authorized job dutlas,

I have read the attached M anagement Dlrectiva 205,34, Commonwealth of Pennsylvania
information Technology Acceptable Use Policy, and Enciosure 1, Commonwealth Acceptable

Use Standards for Information Technology, and in consideration of the Commonwealth of
Pennsylvania making its IT resources available ‘to me, I agree to abide by the requirements
set forth therein, I ‘understand that disciplinary action, up to and Including termination,
may be taken if I fall to ablda by any of the requiraments of this directive,

I further understand that my commonwealth If resource usage, including electronic
communications such as amall, volce mall, text messages and other data and recards, may
ba accessed and monitored’ at any Ume, with or without advance notice to me. By signing
this agreement, J specifically acknowladge and consent to such access and monitoring,

I further understand that IF fT have any questions regarding thls directive, I am required to
ask for clarification from my supervisor or my agency human resource representative,

Printed Name: M RY Lewes pS
_Emgployes Number: _ OOUIEIF

 

 

 

 

 

 

9 hot eo
Date: ; 12 — fo- aor
Agency! _ p NVA [ Pv. SSuU
Sureau/Faciilty: / £ 5 4
Divisian/Secttan:- (rr Ste rx
Maiiing/Emall Address: Q few A ( fa. gov

 

Work Phone! Al - 5 7 Y53 f

Optional Agency Approval:
Date:

 

Enclosure 2 to Management Directive 205,34 Amended . Page 1 of 4

 

nee ows . 4 nat
Na Tt whore I

 

    
   

en re ee ee ee

!
i

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 42 of 47

 

   

 

DEFENDANT - SMF
EXHIBIT 7

 
 

Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 43 of 47

DEPARTMENT OF MILITARY AND VETERANS AFFAIRS
OFFICE OF THE ADJUTANT GENERAL
COMMONWEALTH OF PENNSYLVANIA

. FORT INDIANTOWN GAP
ANNVILLE, PENNSYLVANIA 17003-5002 a
wanw.dmva,state.pa.us .

 

TAGPA , 19 July 2011

Standards of Conduct and Work Rules

The effective operation of the Department of Military and Veterans Affairs requires that employees
maintain the highest personal Standards of Conduct and comply with established Work Rules. The

. rules are necessary to protect the health and safety of employees, to maintain work efficiency, and to
promote public confidence and trust in the Department ¢ of Military and Veterans Affairs and
Commonwealth government. . .

These work roles constitute the general rules applicable to employees of the Department of Military
and Veterans Affairs. Additional work rules may be promulgated which concer individual
positions, classifications and/or work units when such rules are required by the nature of the work
performed. Likewise, the-work rules do not constitute the entire list of violations for which

must comply. Other mules are provided-by Pederal statute, by Pennsylvania Code, and by -

  

  
 

rules will also result in appropriate disciplinary action.

Questions conceming the applicability or interpretation of the Work Rules should be referred to
appropriate supervisors. .

‘The following acts or conduct are specifically prohibited:

 

L. Negiect of duty or resporisibility, including, but not limited to:
a, Failure to perform assigned tasks or a legitimate work assignment.

_ b. Failure to maintain a current license or certification ag required by the job title or
applicable regulations. ‘

_* ‘0, Failure td complete mandatory training as directed.
d, Failuré to provide treatment and medication to a resident as directed.

_¢. Dishonesty, including the falsification of reports and records such as medication or
medical records, personnel, payroll, time and attendance, leave, employment
applications, etc. . .

_ £ Failure to treat residents of the veterans homes with dignity and respect, or any action
which puts a resident in possible harm and/or violates the Department’s Prevention of

Resident Abuse Policy.

     

 

 

 

  

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 44 of 47

DMVA. Standards of Conduct and Work Rules | , |

g. Failure to document residents’ medications after administration,
h. . Pailure to properly issue medication, or transcription exror,
Ok Failure to perform supervisory duties,
he Sleéping or inattentiveness during working hours,
k. Unauthorized use of time during working hours.
4 Leaving assigned. workstation without permission.
m. Refusal to work assigned overtime.

2, Unsatisfactory performance. —

3, insubordination, disobedience, failure or refusal to follow the written or oral instructions .
of supervisory authority, or to carry out legitimate work assignments or disrespectful

 

‘ Disclosure of cotsfidential information and records to unauthorized patties.

 

 

1. Failure to follow the time and attendance rules, including, but not limited to:
a. Charges of an unauthorized absence (AW).

b. Failure to report for or complete an overtime shift.
c. Leaving the workplace before the scheduled end time of a shift,

d. Failure to-follow call-off policies and procedures.

‘ . Failure to report promptly at the staxting time of a shift, resulting in unexcused
absence (Tardy). .

f. Failure to provide documentation for absence as Fequired bya supervisor or by leave
restriction notice. -

g. Unexoused or excessive absentesism. —

h. Pailure to observe the time limits of breaks and bunch periods, loafing, loitering, or .
engaging in unauthorized personal business on duty.

2. . Misuse or abuse of sick leave.

 

 
Case 1:17-cv-00148-SPB Document 113-5

4

DMVA Standards of Conduct and Work Rules .

2,

  

. Physical violence. fighting, or creating a disturb n artment p

Filed 06/10/20 Page 45 of 47

 

Failure to observe all safety rules and practices established by the Department and/or
worksite, including the use of protective equipment and clothing,

. Failure to observe all safety rules and practices in the operation of vehicles and equipment.
- Unauthorized possession of firearms or other dangerous weapons on Department premises.
. Reporting to work or working under the influence of narcotics or intoxicating beverages.

. ‘The unlawful manufacture, dispensing, possession, or use of alcohol and other controlled

substances while performing official Commonwealth duty or on any Department property.

. Smoking in wmauthorized areas, .

  

‘9.. Failure to adhere to the General Safety Standards as posted at a

Unauthorized operation or use of any machines, tools, equipment, vehicles, materials, or
other Department or Federal property,

Loss of or damage to Commonyealth property through carelessness, neglect or indifferences,

. Stealing/Theft

Unauthorized possession or use of government or private property, equipment, or
materials, ‘

- Misuse or removal of Department Property, records, or other materials from Department

‘premises without proper authorization,
Unauthorized posting or removing of notices, signs, posters, or similar materials,

Unauthorized entry to Department or Commonwealth property or leased sites, or presence in
an unauthorized area during working hours, os

 
   

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 46 of 47

DMVA Standards of Conduct and Work Rules

  

-8,

9,

EERE ATTNRENE aise asta
, A Be rete dine
Pee an” hI. “hie

. Department of Military and Veterans Affairs.

 

Any action which violates the Department or Commonwealth Workplace Violence Polices
during working hours, or while on any Department property, including but not limited to.
inflicting bodily harm, threatening, intimidating, coercing, or interfering with fellow "
employees, siipervisors, residents or the general public, ;

Threatening, intimidating, interforing with, or using abusive or profane language
including ethnic slurs, towards fellow employees, subordinates, supervisors, residents or the
general public, during working hours, or while on any Department property. .

Inappropriate conduct or behavior towards fellow employees, supervisors, residents or the
general public, during working hours, or while on any Department property.

The acceptance of loans, gifts, money, services, ot other arrangements for personal benefit
under any circumstances, .

Any action which would reflect unfavorably on or discredit the Commonwealth or

 
   

   

Failure to deal with fellow employees, residents and/or the public without regard to race,

: color, gender, gender identity and expression, age, disability, religious creed, ancestry, union —

membership, national origin or sexual orientation.

Favoritism or even the appearance.of favoritism towards any resident of the veterans’ home
or subordinates, © . °

Reporting to work unfit for duty.

Failure to inform supervisor of an arrest in accordance with the Govemor’s Codé of Conduct,

10. Reporting false allegations or statements,

1, Interfering with or failure to cooperate with an official Department or Commonwealth .

investigation. |

12, Any acts of retaliation against fellow employees, subordinates, supervisors, residents or.the

general public,

G

 

The Adjutant General

 

 

i
3
j
|

 

 

 

 
Case 1:17-cv-00148-SPB Document 113-5 Filed 06/10/20 Page 47 of 47

pennsylvania

DEPARTMENT OF MILITARY
AND VETERANS AFFAIRS

‘Standards of Conduct and Work Rules

 

Distribution and Acknowledgment

The Standards of Conduct and Work Rules are distributed to all Department ;
of Military and Veterans Affairs’ employees. Please sign your name an the line
below. to indicate that you have received a copy of the Standards of Conduct
and Work Rules. This acknowledgement for will become part of your Official :
Personnel Fila, = coal

 

   

       

   

You are cautioned to read and become famillar with the contents of the .
‘Standards of Conduct and Work Rules since violations may result in disciplinary
action. if you have any questions regarding the contents, please contact your
supervisor or your Human Resource Office,

|
|
|
|

 

 

 

NANCY LBweA/ 2-20 -Bo/ |
. Employee Name (Print) Date oe
Employee Signature |

_ File = Employee Official Personnel File = 2

 

Revised Standards of Conduct and Work Rules
, ’ July 2011

   

 
